PER CURIAM.
Savino Braxton appeals the district court’s order denying his petition for a writ of mandamus. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we grant Braxton’s motion for leave to proceed in forma pauperis and affirm on the reasoning of the district court. Braxton v. United States, No. CA-02-1197-JFM (D.Md. May 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.